2019 IL App (1st) 171543
                                                                                   FIRST DISTRICT
                                                                                   SECOND DIVISION
                                                                                   March 12, 2019

                                                No. 1-17-1543

                                                                 )
     DAVID GASSMAN and A&G FOODS, INC.,                                    Appeal from the
                                                                 )
                                                                           Circuit Court of
                                                                 )
                                    Plaintiffs-Appellants,                 Cook County, Illinois
                                                                 )
     v.
                                                                 )
                                                                           No. 14 CH 12269
                                                                 )
     THE CLERK OF THE CIRCUIT COURT OF
                                                                 )
     COOK COUNTY, in Her Official Capacity,                                Honorable
                                                                 )
                                                                           Rodolfo Garcia,
                                                                 )
                                    Defendant-Appellee.                    Judge Presiding.
                                                                 )

            PRESIDING JUSTICE MASON delivered the judgment of the court, with opinion.
            Justices Pucinski and Hyman concurred in the judgment and opinion.

                                                  OPINION

¶1          Section 27.2a(g)(2) of the Clerks of Courts Act (Act) imposes a fee for filing a petition to

     vacate or modify “any final judgment or order of court.” 705 ILCS 105/27.2a(g)(2) (West 2012).

     In separate underlying cases, the Clerk of the Circuit Court of Cook County (Clerk) charged

     plaintiffs David Gassman and A&G Foods, Inc. (A&G), a fee for filing a petition to vacate a

     nonfinal order. They brought this suit for mandamus and other relief against the Clerk, arguing

     that such fees were not authorized under the Act. In Gassman v. Clerk of the Circuit Court, 2017
IL App (1st) 151738 (Gassman I), we agreed with plaintiffs, holding that the word “final”

     modifies both of the terms “judgment” and “order,” and therefore the statute does not authorize

     the Clerk to charge a fee for filing a petition to vacate a nonfinal order.

¶2          On remand, the Clerk tendered to plaintiffs a refund of the disputed fees, and she also

     represented to the trial court that the Clerk’s office had changed its fee-collection policies to

     comply with Gassman I. On this basis, the trial court dismissed the complaint as moot.
     No. 1-17-1543


¶3           Plaintiffs now appeal, arguing that (i) there is still an active controversy between the

     parties because the Clerk continues to collect improper fees notwithstanding her alleged change

     in policy, (ii) the Clerk’s tender was defective because the check she provided was not negotiable

     and it otherwise failed to provide plaintiffs the full relief they sought, and (iii) the public-interest

     exception to the mootness doctrine applies. We agree with plaintiffs’ first two contentions and

     reverse.

¶4                                             BACKGROUND

¶5           On November 22, 2013, in separate underlying cases, Gassman and A&G were each

     charged a $90 fee for filing a petition to vacate a dismissal for want of prosecution (DWP),

     which is a nonfinal order. See S.C. Vaughan Oil Co. v. Caldwell, Troutt & Alexander, 181 Ill. 2d
489, 506 (1998) (a DWP does not become final until the expiration of plaintiff’s one-year

     absolute right to refile under section 13-217 of the Code of Civil Procedure (735 ILCS 5/13-217

     (West 1992))). Plaintiffs paid the fees under protest and then filed the instant suit “individually

     and on behalf of all others similarly situated.” (In the original complaint, A&G was referred to as

     “A.N. Anymous.”) In count I, plaintiffs sought a writ of mandamus compelling the Clerk to

     cease and desist the collection of fees not authorized by the Act and also compelling her to return

     all fees previously collected for petitions to vacate dismissals for want of prosecution. In count

     II, plaintiffs sought an accounting of all fees that the Clerk collected for petitions to vacate

     DWPs.

¶6           The Clerk moved to dismiss, arguing that section 27.2a(g) of the Act applies to any order

     of court and also arguing that plaintiffs’ mandamus action was barred by tort immunity and

     res judicata. The trial court granted the motion to dismiss. In Gassman I, we reversed, holding

     that



                                                       -2-
     No. 1-17-1543


                     “Gassman has stated a cause of action for mandamus, since (1) section 27.2a(g) of

             the Act does not authorize the Clerk to charge fees for petitions to vacate or modify

             nonfinal orders and (2) Gassman is entitled to pursue a mandamus action against the

             Clerk to compel her to comply with that statutory provision.” Gassman I, 2017 IL App

             (1st) 151738, ¶ 38.

     We additionally directed plaintiffs to file an amended complaint omitting any fictitious names.

     Id. ¶ 39. But we declined to express an opinion on “any issues not directly addressed herein, such

     as whether this case meets the requirements for class certification or the availability of

     restitutionary relief against the Clerk in circuit court.” Id.

¶7           Our opinion in Gassman I was filed on January 17, 2017. On March 7, 2017, 1 the Clerk

     moved to dismiss plaintiffs’ amended complaint as moot under section 2-619 of the Code of

     Civil Procedure (735 ILCS 5/2-619 (West 2012)). She argued that no further controversy

     remained because her office tendered the disputed fees to plaintiffs and “clarifie[d]” the Clerk’s

     policy regarding collection of filing fees to comply with Gassman I.

¶8           In support, the Clerk attached the affidavit of Kelly Smeltzer, general counsel for the

     Clerk’s office. Smeltzer averred that on February 21, 2017, the Clerk’s office refunded all court

     fees to plaintiffs’ counsel, namely the $180 in fees that form the basis for this litigation, plus

     $337 in trial court filing fees and $100 in appellate court fees.

¶9           The Clerk additionally attached a memo that Smeltzer sent to her staff on February 21,

     2017, reflecting changes in the Clerk’s fee collection policy. The memo provides, in relevant

     part:



             1
              The motion was originally filed on February 21, 2017, before this court’s mandate issued on
     March 6, 2017. The trial court later issued an order stating that it would treat the motion as having been
     filed on March 7, 2017.
                                                         -3-
       No. 1-17-1543


                       “As a reminder, fees for petitions to vacate or modify should not be charged in the

              following circumstances:

                                                       ***

                              7. For a petition to vacate or modify a judgment or order that is anything

                       other than the judgment or order that disposes the case.” (Emphasis in original.)

       The memo gives a nonexclusive list of petitions for which a fee may be charged, including

       petitions to vacate or modify “a dismissal,” a directed verdict, disposal of a case, a judgment for

       plaintiff or for defendant, a nonsuit on the case, and an order granting a motion for summary

       judgment. Finally, the memo provides:

              “[I]f a customer notifies our staff that they believe that a petition to vacate or modify fee

              was assessed in error, instruct your staff to send the customer to the Legal Department if

              they are on the premises, or to call (312) 603-5400 if not. The Legal Department will

              determine whether an error was made and a refund should be processed.”

¶ 10          Also on March 7, 2017, plaintiffs moved to certify a class of all litigants required to pay a

       fee to the Clerk for filing a motion relating to any nonfinal order. The trial court continued this

       motion pending a ruling on the Clerk’s motion to dismiss.

¶ 11          On March 21, 2017, plaintiffs filed an amended complaint identifying A&G Foods in

       place of the fictitious “A.N. Anymous.” Plaintiffs also filed a response to the Clerk’s motion to

       dismiss in which they asserted that “there has been no change whatsoever in the policy of the

       [Circuit] Clerk of Cook County to conform the practice and the conduct of her Office to the

       explicit mandate of the Appellate Court.” Plaintiffs pointed out that Smeltzer’s memo does not

       prohibit collection of fees for petitions to vacate DWPs. On the contrary, the memo instructs




                                                        -4-
       No. 1-17-1543


       personnel to charge fees for “[p]etitions to vacate or modify a dismissal”—which includes

       DWPs.

¶ 12           In support of their contention that the Clerk continues to charge fees for petitions to

       vacate DWPs, plaintiffs attached electronic docket entries and motions from two circuit court

       cases. A&G Foods, Inc. v. Pappas Accounting Group, Inc., No. 2016 L 10280 (Cir. Ct. Cook

       County), was dismissed for want of prosecution on January 26, 2017. A&G filed a motion to

       vacate the DWP on March 7, 2017, and was charged and paid a $90 fee to the Clerk under

       protest. Similarly, D’Agostino v. Whitestock, Inc., No. 2015 L 11135 (Cir. Ct. Cook County),

       was dismissed for want of prosecution on January 4, 2017. D’Agostino moved to vacate the

       DWP on March 7, 2017, and also was charged and paid a $90 fee under protest.

¶ 13           Plaintiffs additionally argued that the public-interest exception to the mootness doctrine

       applied, because there was a public interest in preventing the continued misapplication of the fee

       statute to present and future litigants and because the issue was likely to recur, as demonstrated

       by “multiple trial and reviewing court decisions” addressing the issue.

¶ 14           Finally, plaintiffs argued that the Clerk’s tender of fees was defective because the check

       could not be negotiated. The check was made payable to “David Gassman and A. N. Anymous

       c/o Novoselsky Law Office.” Plaintiffs argued that the tender should instead have been made to

       “Jonathan Novoselsky, P.C.”

¶ 15           On May 23, 2017, the trial court granted the Clerk’s motion to dismiss the action as

       moot. Plaintiffs timely appealed.

¶ 16                                               ANALYSIS

¶ 17           Plaintiffs argue that their claims are not rendered moot either by the Clerk’s change in

       policy or by the Clerk’s tender of fees. Regarding the former, plaintiffs contend that, on its face,



                                                        -5-
       No. 1-17-1543


       the Smeltzer memo permits collection of fees for petitions to vacate DWPs and there is evidence

       that the Clerk’s office continues to collect such fees. Regarding the latter, plaintiffs contend that

       the check tendered by the Clerk’s office was not negotiable because it was made payable to the

       wrong law firm. They also contend that a refund of their trial and appellate court fees is

       insufficient to make them whole. Finally, in the alternative, plaintiffs argue that the public-

       interest exception to the mootness doctrine applies.

¶ 18          “ ‘As a general rule, courts in Illinois do not decide moot questions, render advisory

       opinions, or consider issues where the result will not be affected regardless of how those issues

       are decided.’ ” Benz v. Department of Children & Family Services, 2015 IL App (1st) 130414,

       ¶ 31 (quoting In re Alfred H.H., 233 Ill. 2d 345, 351 (2009)). A claim is moot “ ‘when it involves

       no actual controversy or the reviewing court cannot grant the complaining party effectual

       relief.’ ” In re Marriage of Donald B., 2014 IL 115463, ¶ 23 (quoting Steinbrecher v.

       Steinbrecher, 197 Ill. 2d 514, 522-23 (2001)). Whether a claim is moot is an issue we review

       de novo. Preferred Personnel Services, Inc. v. Meltzer, Purtill & Stelle, LLC, 387 Ill. App. 3d
933, 938 (2009).

¶ 19          We begin by considering the changes in the Clerk’s fee collection policy. The Clerk

       argues that the Smeltzer memo complies with our mandate in Gassman I and, in particular,

       “show[s] that the Circuit Clerk’s office directed personnel that they may not charge a fee to

       vacate a dismissal for want of prosecution.” We disagree.

¶ 20          As noted, in Gassman I we held that section 27.2(a)(g) of the Act only authorizes the

       Clerk’s office to charge a fee for petitions to vacate or modify final judgments and final orders of

       court, not interlocutory orders. By contrast, according to the Smeltzer memo, a fee should not be

       charged “[f]or a petition to vacate or modify a judgment or order that is anything other than the



                                                        -6-
       No. 1-17-1543


       judgment or order that disposes the case,” but should be charged for “[p]etitions to vacate or

       modify a dismissal.” Not all dismissals are final orders of the court. See People v. Vari, 2016 IL

       App (3d) 140278, ¶ 10 (“It is a general rule that the dismissal of a complaint without prejudice is

       not final and appealable.”). Of particular relevance to this case, it is well established that “until

       the time of the expiration of the period for refiling, [a] DWP remains a nonappealable

       interlocutory order.” S.C. Vaughan Oil, 181 Ill. 2d at 507; see also BankFinancial, FSB v.

       Tandon, 2013 IL App (1st) 113152, ¶ 30 (“A DWP order only becomes a final order after the

       one-year right to refile expires.”). Likewise, voluntary dismissals under section 2-1009 of the

       Code (735 ILCS 5/2-1009 (West 2016)) may also be refiled under section 13-217 (735 ILCS

       5/13-217 (West 2016)) and are therefore nonfinal until the right to refile expires. Taylor, Bean &

       Whitaker Mortgage Co. v. Cocroft, 2018 IL App (1st) 170969, ¶ 53.

¶ 21          Thus, although the Smeltzer memo may have been intended to comply with our mandate

       in Gassman I, its instruction to collect fees for all petitions to vacate or modify “dismissal[s]”

       still encompasses some nonfinal orders. This is corroborated by plaintiffs’ evidence that on at

       least two occasions following the supposed change in the Clerk’s policy, the Clerk’s office

       charged a fee for petitions to vacate DWPs, the precise situation we found unlawful in Gassman

       I. Accordingly, the change in the Clerk’s fee collection policy as reflected in the Smeltzer memo

       does not render plaintiffs’ claims moot.

¶ 22          The Clerk next argues that plaintiffs’ claims are moot because on February 21, 2017, the

       Clerk tendered to them a check for $617, comprising the $180 in fees that form the basis for this

       litigation plus $337 in trial court filing fees and $100 in appellate court fees for the present

       action. The check was made payable to “David Gassman and A. N. Anymous c/o Novoselsky

       Law Office.” Plaintiffs argue that the tender was defective because the check could not be



                                                         -7-
       No. 1-17-1543


       negotiated, insofar as it was made to the wrong law firm, i.e., Novoselsky Law Office instead of

       Jonathan Novoselsky, P.C. Plaintiffs also argue that the tender did not provide the full relief they

       sought in their action.

¶ 23          In general, a class action suit is rendered moot when defendant makes a tender of relief

       before plaintiffs move for class certification. Ballard RN Center, Inc. v. Kohll’s Pharmacy &

       Homecare, Inc., 2015 IL 118644, ¶ 34 (quoting Barber v. American Airlines, Inc., 241 Ill. 2d
450, 456-57 (2011)); see also Gatreaux v. DKW Enterprises, LLC, 2011 IL App (1st) 103482,

       ¶ 28 (a valid tender will moot a case even if plaintiffs do not accept it). A tender is “an

       unconditional offer of payment consisting of the actual production of a sum not less than the

       amount due on a particular obligation.” (Internal quotation marks omitted.) G.M. Sign, Inc. v.

       Swiderski Electronics, Inc., 2014 IL App (2d) 130711, ¶ 28.

¶ 24          As noted, plaintiffs allege that the Clerk’s tender was defective because it was made

       payable to Novoselsky Law Office instead of Jonathan Novoselsky, P.C. The relevant facts are

       as follows. On July 25, 2014, plaintiffs filed their original complaint, represented by David

       Novoselsky as “Novoselsky Law Offices, P.C.” Plaintiffs’ filings up to and including their notice

       of appeal consistently listed as counsel both David and Jonathan Novoselsky under “Novoselsky

       Law Offices.”

¶ 25          During the pendency of the appeal, David withdrew as plaintiffs’ counsel. Jonathan

       Novoselsky then appeared for appellants as “Jonathan Novoselsky, P.C.” at a different address

       and with different contact information. After we remanded the cause, on February 21, 2017, the

       Clerk’s office tendered the refund check to “David Gassman and A. N. Anymous c/o Novoselsky

       Law Office.” On the same day, the Clerk moved to dismiss plaintiffs’ complaint as moot,

       sending notice to Jonathan at “Jonathan Novoselsky, P.C.”



                                                        -8-
       No. 1-17-1543


¶ 26           Under these facts, we find that the Clerk’s tender to Novoselsky Law Office was

       defective. Plaintiffs allege that at the time of the tender, Jonathan was representing plaintiffs as

       Jonathan Novoselsky, P.C. The Clerk provides no record citation to the contrary, and she was

       apparently aware of Jonathan’s status as plaintiffs’ counsel, since she correctly sent notice of her

       motion to dismiss to Jonathan at his firm. Moreover, if there was any uncertainty as to whom the

       tender should be made, it was incumbent upon the Clerk to clarify that fact before making the

       tender. Poliszczuk v. Winkler, 2011 IL App (1st) 101847, ¶ 25 (it is the debtor’s duty to ensure

       that tender is sufficient). Thus, because the check was made payable to the wrong law firm and

       was not negotiable, there was no “actual production” (internal quotation marks omitted) (G.M.

       Sign, 2014 IL App (2d) 130711, ¶ 28) of the amount due, and plaintiffs’ claim was not mooted.

¶ 27           The Clerk argues that even if the check was made payable to the wrong law firm, David

       could have signed the check over to Jonathan Novoselsky, P.C. Plaintiffs argue that such an

       action would have been contrary to the Illinois Rules of Professional Conduct; specifically, Rule

       1.15 (Ill. R. Prof’l Conduct (2010) R. 1.15(a) (eff. July 1, 2015)) requires that all client funds be

       deposited in a client trust account. Notably, the Clerk does not respond to this contention, much

       less cite any authority as to why Rule 1.15 would not apply in this case. Even more

       fundamentally, we fail to see why, if a defendant proffers a tender to the wrong entity, that error

       would be cured by the possibility that the entity might later deliver the tender to the correct

       entity. Consequently, we find that the Clerk’s tender was defective and did not moot plaintiffs’

       action. 2


               2
                 Plaintiffs also argue that the Clerk’s tender did not provide them full relief, since plaintiffs
       sought not only the return of the fees they personally paid but a writ of mandamus compelling the Clerk
       to stop collecting fees for petitions to vacate or modify nonfinal orders and further compelling the return
       of all such fees collected in the past. See Barber, 241 Ill. 2d at 454 (a claim is moot where “a defendant
       tenders the named plaintiff the relief requested before a motion for class certification is filed” (emphasis
       added)). Because we find the Clerk’s tender defective, we need not address this contention.
                                                            -9-
       No. 1-17-1543


¶ 28                                             CONCLUSION

¶ 29          We find that the present action is not moot, since (i) there is evidence that the Clerk’s

       policy and practice with regard to fee collection do not comply with our mandate in Gassman I

       and (ii) the Clerk’s tender of funds to plaintiffs was deficient, insofar as the check could not be

       negotiated. Therefore, we need not decide whether the public-interest exception to the mootness

       doctrine applies. We reverse the trial court’s order dismissing the case as moot and remand for

       further proceedings.

¶ 30          Reversed and remanded.




                                                       -10-